DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 11-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wigren et al (US 2013/0308480) hereinafter Wigren in view of Wang et al (US 2018/0351724) hereinafter Wang and Zhang et al (US 2011/0096796) hereinafter Zhang cited in the IDS filed on 01/20/2021.
Regarding claim 1, Wigren discloses a method for providing sub-band whitening, comprising: deriving an interference whitening (IW) factor, an estimated noise plus interference variance (NIVar), and a legacy-long training field (LLTF) signal (see Abstract, Figure 6A, [0011], [0021], [0030], [0050], [0074] illustrates that an 
Wang discloses deriving an estimated noise plus interference variance (NIVar) (see [0033], [0076]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to derive an estimated noise plus interference variance (NIVar) as taught by Wang into the teachings of Wigren in order to 
Wigren and Wang fail to explicitly disclose derive a legacy-long training field (LLTF) signal.
Zhang discloses derive a legacy-long training field (LLTF) signal (see [0045], [0046], [0056], [0049]). It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to estimate an interference whitening (IW) factor based on a legacy- long training field (LLTF) signal as taught by Zhang into the teachings of Kangas and Higashino in order to determine a number of channel dimensions from the AP 14 to the client station 25-1 and estimates each of the channel dimensions using one or more of the VHT-LTFs 130.
Regarding claim 2, Zhang discloses wherein the IW factor is updated based on an NIVar of a received signal and a symbol detection output (see [0045], [0048}).
Regarding claim 3, Wang discloses wherein the estimated NIVar is estimated based on a received signal and a data detection result (see [0033], [0076]).
Regarding claim 4, Wang discloses wherein the IW factor is updated by using a sub-band NIVar at each of a number of data symbols (see Abstract, [0042]).
Regarding claim 6, Zhang further discloses splitting the LLTF signal into multiple signals (see [0045], [0048]).
Regarding claim 7, Zhang also discloses wherein the LLTF signal is split into four signals (see [0045], [0048)).

Claims 12-14, 16-17 are similar to claims 2-4, 7-8.  Therefore; claims 12-14, and 16-17 are rejected under a similar rationale.
Allowable Subject Matter
Claims 5, 8-10, 15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zheng et al (US 2019/0253111) disclose an apparatus and methods for interference cancellation in multi-antenna receivers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
September 8, 2021